EXHIBIT 4-22 Exhibit 1.2(b)-1 to Credit Agreement THIS SECURITY HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (OID). PURSUANT TO TREASURY REGULATION §1.1275-3(b)(1), FRANCIS V. DANE, A REPRESENTATIVE OF THE ISSUER HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUE DATE OF THIS SECURITY, PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN TREASURY REGULATION §1.1275-3(b)(1)(i). MR. DANE MAY BE REACHED AT TELEPHONE NUMBER (650) 802-7737. [FORM OF] ADDITIONAL SECURED PROMISSORY NOTE $[,,] Dated:New York, New York FOR VALUE RECEIVED, COMMUNICATION INTELLIGENCE CORPORATION(“Borrower”), having an office at 275 Shoreline Drive, Suite 500, Redwood Shores, California 94065, hereby promises to pay to the order of (the “Payee”) or its registered assigns, the principal amount of Dollars and 00/100 ($[,,]) on June , 2010 (the “Maturity Date”).
